Citation Nr: 1411233	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  09-47 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an earlier effective date, prior to November 23, 2007, for service connection for residuals of a spelenectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the Army from August 1977 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  The Veteran was discharged from active duty service in May 1984. 

2.  The Veteran's claim for service connection for residuals of a splenectomy was received on November 23, 2007.

3.  There is no evidence of any correspondence prior to November 23, 2007 which may be construed as an informal claim for benefits. 


CONCLUSION OF LAW

There is no legal entitlement to an effective date prior to November 23, 2007 for the grant of service connection for residuals of a splenectomy.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. § 3.400 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a). 

Significantly, however, in this case, the Veteran's claim for an earlier effective date arises from his disagreement with the effective date assigned following the grant of entitlement to service connection for the residuals of a splenectomy.  In this regard, the Board notes that, once service connection is granted, the claim is substantiated and additional VCAA notice is not required, and as such, any defect in the notice is considered non-prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Moreover, because the application of the law to the undisputed facts is dispositive of the claim for an earlier effective date, no discussion of VA's duties to notify and assist is necessary.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

II.  Effective Dates

Here, the Veteran has contended that he is entitled to an effective date of May 1984, the day after his discharge from active service, because (1) his disability began in service and (2) he was unaware that he could file a claim for service connection for his disability until 2007.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2013).  If a claim is received within 1 year after separation from service, then the effective date shall be the day following separation from active service.  See 38 C.F.R. § 3.400(b)(2) (2013).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits." It must "identify the benefit sought." 38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello, supra.  

Effective dates for service connection based on an original claim generally are not based on the date the condition began and cannot be any earlier than date of receipt of claim.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").

The Veteran was discharged from active service on May 29, 1984.  On November 23, 2007, the RO received the Veteran's VA Form 21-526, Application for Compensation.  The Veteran stated that while he was stationed in Germany in 1978, he underwent surgery for his ruptured spleen and received a blood transfusion as a result of the surgery.  He contended that he received tainted blood from the blood transfusion which caused him to contract Hepatitis C and a liver condition.  He specifically claimed service connection for "Hepatitis C Type 3A and liver Stage 3/4."  The Veteran included medical records, which included treatment dates of June 2003 and February 2007, with the VA Form 21-526 and a signed consent form to obtain further records.   In section nine of the VA Form 21-526 form, the Veteran signed and included the date of August 1, 2007.  The consent form was witnessed by his wife and dated August 1, 2007.  In a November 2007 letter, the RO construed the Veteran's claim as one for service connection for hepatitis C, liver condition and a spleen removal.  

The Board finds that it is undisputed that the Veteran did not submit his application for compensation until 2007.  Second, although the Veteran's splenectomy occurred during active service, he did not submit his application for compensation within one year of discharge.  Third, there is no correspondence between the Veteran and the VA which may be construed as an informal or formal claim for compensation prior to November 2007.  Fourth, although the Veteran submitted evidence that he was treated prior to 2007 for his disability, he did not convey his "intent to apply for benefits" until 2007.  

Further, although the Veteran and his wife dated their forms "August 1, 2007," there is no indication that the forms were received at the RO until November 23, 2007.  The Court has noted that there is a presumption of regularity in the law to the effect that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Therefore, the Board finds that the RO date stamped the Veteran's application when it was received on November 23, 2007.  

In light of the facts above, there is no basis on which an earlier effective date may be assigned.  Although the Veteran was not aware of his eligibility to file for compensation benefits until 2007, the applicable laws and regulations afford no equitable relief.  While the Board is very sympathetic to the arguments presented by the Veteran, the law is very clear and precludes an earlier effective date in this case.  The Board has no other alternative but to deny the Veteran's appeal as he does not meet the legal criteria for entitlement to an earlier effective date.


ORDER

Entitlement to an earlier effective date, prior to November 23, 2007, for service connection for residuals of a splenectomy is denied. 



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


